Exhibit 10.1
 
PURCHASE AND ROYALTY AGREEMENT
 
Between:
 
Green Energy Fields, Inc., a Nevada corporation, whose address is 3266 W.
Galveston #101, Apache Junction, Arizona 85120, telephone number (480) 288-6530,
facsimile number (480) 288-6532 (hereinafter, the "Purchaser"),
 
-and-
 
NPX Metals, Inc., a Nevada corporation, whose address is 3266 W. Galveston #101,
Apache Junction, Arizona 85120, telephone number (480) 288-6530, facsimile
number (480) 288-6532 (hereinafter, the "Vendor"),
 
WHEREAS the Vendor is the legal and beneficial owner of a 100% interest in those
certain 86 unpatented lode mining claims, located in Mohave county, Arizona, set
out in Appendix A attached hereto (the "Claims"), subject only to the royalty
interest ("First Royalty") as set forth in that Purchase and Royalty Agreement
dated March 10, 2010 attached hereto as Appendix D (the "First Royalty
Agreement" attached), and otherwise free and clear of all encumbrances, liens or
charges;
 
AND WHEREAS the Purchaser wishes to purchase the Claims under the following
conditions:
 

1.
The Purchaser agrees to pay and grant to the Vendor the following:

 
(a)  
US $65,000.00 on the earlier of 4-26-10 and the date that is the date of signing
of a letter of intent between the Purchaser and a corporation whose securities
are listed for trading on a recognized stock exchange (a "Pubco") regarding the
vending or the optioning of the Claims to Pubco.

 
(b)  
If the Purchaser transfers the Claims to a Pubco (a "Transaction"), Purchaser
shall cause the Pubco entity to grant, subject to receipt of all requisite
regulatory approvals, 200,000 common shares in the capital stock of such Pubco
to the Vendor.

 

2.
Upon payment and grant of all monies and shares as specified in Paragraph 1, the
Vendor gives and grants to the Purchaser an undivided 100% right, title and
interest in and to the Claims, subject only to the First Royalty and the Second
Royalty (defined below).
    3. The Vendor hereby and at the Closing (defined below) represents and
warrants that:

 

(a)   it is, subject to the paramount rights of the United States, the owners of
an undivided 100% legal and beneficial interest in and to the Claims;

 
 
1

--------------------------------------------------------------------------------

 
 

(b)   the Claims are free and clear of any encumbrances, liens or charges and
neither they nor any of their predecessors in interest or title have done
anything whereby the Claims may be encumbered;     (c)   the Claims are in good
standing under all applicable laws and regulations and all assessment work or
claim maintenance fees required by applicable law has been performed and filed
and all taxes have been paid;     (d)   the Claims have been properly located
and staked and recorded in compliance with the laws of the jurisdiction in which
they are situated, and that there are no disputes over title to the Claims,
except that no representation is made related to the existence of discovery of
valuable mineral within the Claims;     (e)   it has the right to enter into
this Purchase and Royalty Agreement and to dispose of 100% of their right, title
and interest in and to the Claims to the Purchaser;      (f)   upon the payment
by the Purchaser or its assign of all the amounts specified in Paragraph 1(a)
and the issuance and delivery of the shares specified in Paragraph 1(b) above,
the purchase of the Claims by the Purchaser or its assign shall be completed
(the "Closing") and, immediately thereafter, the Vendor shall execute and
deliver a quit claim deed or such other documents as the Purchaser may
reasonably require transferring 100% of their right, title and interest in and
to the Claims to the Purchaser subject to the reservation of a royalty (the
"Second Royalty"), which deed and royalty shall be in the form of the Quitclaim
Deed and Reservation of Royalty attached hereto as Appendix B. Purchaser shall
record the Quitclaim Deed in the official records of Mohave County immediately
after the Closing and shall also file a copy thereof with the Arizona State
Office of the Bureau of Land Management as a Notice of Transfer of Interest not
more than 60 days after the Closing; and     (g)   to the knowledge of the
Vendor there are no outstanding agreements or options to acquire or purchase the
Claims or any portion thereof or interest therein and, except for the First
Royalty, no person holds any royalty or interest whatsoever in production or
profits from the Claims or any portion thereof.

 
The representations and warranties herein shall apply to all assignments,
conveyances, transfers and documents delivered in connection with this Purchase
and Royalty Agreement and there shall be no merger of any representations and
warranties in such assignments, conveyances, transfers and documents
notwithstanding any rule of law, equity or statute to the contrary and all such
rules are hereby waived. The Purchaser shall have the right to waive any
representation and warranty made by the Vendor in the Purchaser's favor without
prejudice to any of its recourses with respect to any other breach by the
Vendor. All of the representations and warranties contained in this Purchase and
Royalty Agreement shall survive the closing of this transaction.
 

6. Up to and including the Closing, the Vendor shall be responsible for making
all payments required to maintain the Claims in good standing including, but not
limited to, all rentals, levies, duties, royalties, assessments, fees, taxes or
other governmental charges levied with respect to the Claims.

 
 
2

--------------------------------------------------------------------------------

 
 
7.  
The Purchaser and its successors and assigns shall have the right, exercisable
at any time, to reduce the Second Royalty from three percent (3%) to zero
percent (0%) by paying to the Vendor the aggregate sum of US $1,500,000.00 (US
$500,000.00 for each 1%). The Purchaser and its successors and assigns shall
also have the right, exercisable at any time, to reduce the First Royalty in
accordance with the terms of the First Royalty Agreement.

 
8.  
The Purchaser agrees to indemnify and save harmless the Vendor from and against
all suits, claims, demands, losses and expenses that directly arise from the
Purchaser's activities on the Claims. The Vendor hereby reciprocally indemnifies
and saves harmless the Purchaser from and against all suits, claims, demands,
losses and expenses that directly arise from the Vendor's activities on the
Claims.

 
9.  
The Vendor represents that all available data (both relating to exploration and
the interpretive results of exploration) and sampling relating to the Claims in
the possession of or controlled by the Vendor has been delivered to the
Purchaser. Vendor represents that to the best of its knowledge and belief the
data is accurate and the interpretation made in good faith.

 
10.  
This Purchase and Royalty Agreement will become binding upon its execution by
the parties; the parties may enter into a more formal purchase agreement, but
until any such formal ageement is signed, the parties will be bound by the terms
of this Purchase and Royalty Agreement.

 
11.  
The parties further agree that:

 
(a)  
Each of the parties hereby covenants and agrees to do or cause to be done all
acts or things necessary to implement and carry into effect the provisions and
intent of this Purchase and Royalty Agreement.

 



(b)  
The Purchase and Royalty Agreement is subject to the receipt of all requisite
regulatory approvals.

 
(c)  
The representations, warranties and covenants in this Purchase and Royalty
Agreement will survive any closing or advance of funds and, notwithstanding such
closing or advances, will continue in full force and effect.

 



(d)  
Any notice required or permitted to be given or delivery required to be made to
any party may be effectively given or delivered if it is delivered personally or
by telecopy at the addresses or telephone numbers set out above or to such other
address or telephone number as the party entitled to or receiving such notice
may notify the other party as provided for herein. Delivery shall be deemed to
have been received:

 
 
3

--------------------------------------------------------------------------------

 
 
(i)  
the same day if given by personal service or if transmitted by fax; and

 
(ii)  
the fifth business day next following the day of posting if sent by regular
post.

 
(e)  
This Purchase and Royalty Agreement will be governed by and be construed in
accordance with the laws of the State of Arizona and applicable laws of the
United States concerning unpatented lode mining claims. Any disputes between the
parties shall be settled by arbitration under the terms of the Arbitration
Provisions appended hereto as Appendix C.

 

(f)   This Purchase and Royalty Agreement will be binding upon and enure to the
benefit of the parties hereto and their respective heirs and executors and
successors and assigns as the case may be.

 
(g)  
This Purchase and Royalty Agreement constitutes the entire agreement between the
parties and supersedes all prior letters of intent, agreements, representations,
warranties, statements, promises, information, arrangements and understandings,
whether oral or written, express or implied. The recitals and appendices form a
part of and are incorporated by reference into this Purchase and Royalty
Agreement.

 
(h)  
No modification or amendment to this Purchase and Royalty Agreement may be made
unless agreed to by the parties thereto in writing.

 
(i)  
If any provision of this Purchase and Royalty Agreement will be deemed invalid
or void, in whole or in part, by any court of competent jurisdiction, the
remaining terms and provisions will remain in full force and effect.

 
(j)  
Time is of the essence.     (k)   This Purchase and Royalty Agreement may be
executed in any number of counterparts with the same effect as if all parties to
this Purchase and Royalty Agreement had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument and any facsimile signature shall be taken as an original.

 
Dated this 20 day of April, 2010.
 

 PURCHASER:             GREEN ENERGY FIELDS, INC.          
 
By:
/s/ Joshua D. Bleak       Authorized Signatory                    VENDOR:      
          NPX METALS, INC.             By: /s/ Daniel R. Bleak       Authorized
Signatory  

 
 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A
DESCRIPTION OF CLAIMS
 
Line
No.
AMC
Number
Claim/Site Name
County Recorder
Data
SEC, TWP, RNG
1
374325
AP1
2006-102529
Sec 26, T12N, R13W
2
374326
AP2
2006-100277
Sec 26, T12N, R13W
3
374327
AP3
2006-100278
Sec 26, T12N, R13W
4
374328
AP4
2006-100279
Sec 26, T12N, R13W
5
374329
AP5
2006-100280
Sec 26, T12N, R13W
6
374330
AP6
2006-100281
Sec 26, T12N, R13W
7
374331
AP7
2006-100282
Sec 26, T12N, R13W
8
374332
AP8
2006-100283
Sec 26, T12N, R13W
9
374333
AP9
2006-100284
Sec 26&27, T12N, R13W
10
374334
AP10
2006-100285
Sec 26&27, T12N, R13W
11
374335
AP11
2006-100286
Sec 26, T12N, R13W
12
374336
AP12
2006-100287
Sec 26, T12N, R13W
13
374337
AP13
2006-100288
Sec 26, T12N, R13W
14
374338
AP14
2006-100289
Sec 26, T12N, R13W
15
374339
AP15
2006-100290
Sec 26, T12N, R13W
16
374340
AP16
2006-100291
Sec 26, T12N, R13W
17
374341
AP17
2006-100292
Sec 26, T12N, R13W
18
374342
AP18
2006-100293
Sec 26, T12N, R13W
19
374343
AP19
2006-100294
Sec 26, T12N, R13W
20
374344
AP20
2006-100295
Sec 26, T12N, RI 3W
21
374345
AP21
2006-100296
Sec 26, T12N, R13W
22
374346
AP22
2006-100297
Sec 26, T12N, Ri 3W



 
5

--------------------------------------------------------------------------------

 
 
23
374347
AP23
2006-100298
Sec 26, T12N, R13W
24
374348
AP24
2006-100299
Sec 26, T12N, R13W
25
374349
AP25
2006-100300
Sec 26&27, T12N, R13W
26
374350
AP28
2006-100301
Sec 22&27, T12N, R13W
27
374351
AP29
2006-100302
Sec 22&27, T12N, R13W
28
374352
AP30
2006-100303
Sec 22&27, T12N, R13W
29
374353
AP31
2006-100304
Sec 22&27, T12N, R13W
30
374354
AP32
2006-100305
Sec 22&27, T12N, R13W
31
374355
AP33
2006-100306
Sec 22&27, T12N, R13W
32
374356
AP35
2006-100307
Sec 22, T12N, R13W
33
374357
AP36
2006-100308
Sec 22, T12N, R13W
34
374358
AP37
2006-100309
Sec 22, T12N, R13W
35
374359
AP38
2006-100310
Sec 22, T12N, R13W
36
374360
AP39
2006-100311
Sec 22,712N, R13W
37
374361
AP40
2006-100312
Sec 22, T12N, R13W
38
374362
AP41
2006-100313
Sec 22, T12N, R13W
39
374363
AP42
2006-100314
Sec 22, T12N, R13W
40
374364
AP43
2006-100315
Sec 22, T12N, R13W
41
374365
AP44
2006-100316
Sec 22, T12N, R13W
42
374366
AP45
2006-100317
Sec 22, T12N, R13W
43
374367
AP46
2006-100318
Sec 22, T12N, R13W
44
374368
AP47
2006-100319
Sec 22, T12N, R13W
45
374369
AP110
2006-100320
Sec 35, T12N, R13W
46
374370
AP111
2006-100321
Sec 35, T12N, R13W
47
374371
AP112
2006-100322
Sec 35, T12N, R13W
48
374372
AP113
2006-100323
Sec 35, T12N, R13W



 
6

--------------------------------------------------------------------------------

 
 
49
374373
AP114
2006-100324
Sec 35, T12N, R13W
50
374374
AP115
2006-100325
Sec 35, T12N, R13W
51
374375
AP116
2006-100326
Sec 35, T12N, R13W
52
374376
AP117
2006-100327
Sec 35, T12N, R13W
53
374377
AP118
2006-100328
Sec 35, T12N, R13W
54
374378
AP119
2006-100329
Sec 35, T12N, R13W
55
374379
AP120
2006-100330
Sec 35, T12N, R13W
56
374380
AP121
2006-10033,1
Sec 35, T12N, R13W
57
374381
AP122
2006-100332
Sec 27, T12N, R13W
58
374382
AP123
2006-100333
Sec 27, T12N, R13W
59
374383
AP124
2006-100334
Sec 27, T12N, R13W
60
374384
AP125
2006-100335
Sec 27, T12N, R13W
61
374385
AP126
2006-100336
Sec 27, T12N, R13W
62
374386
AP127
2006-100337
Sec 27, T12N, R13W
63
374387
AP128
2006-100338
Sec 27, T12N, R13W
64
374388
AP129
2006-100339
Sec 27, T12N, R13W
65
374389
AP130
2006-100340
Sec 27, T12N, R13W
66
374390
SM48
2006-100341
Sec 22, T12N, R13W
67
374391
SM49
2006-100342
Sec 22, T12N, R13W
68
374392
SM50
2006-100343
Sec 22, T12N, R13W
69
374393
SM51
2006-100344
Sec 22, T12N, R13W
70
374394
SM52
2006-100345
Sec 22, T12N, R13W
71
374395
SM53
2006-100346
Sec 36, T12N, R13W
72
374396
SM54
2006-100347
Sec 36, T12N, R13W
73
374397
SM55
2006-100348
Sec 36, T12N, R13W
74
374398
SM56
2006-100349
Sec 36, T12N, R13W



 
7

--------------------------------------------------------------------------------

 
 
75
374399
SP1
2006-100350
Sec 35, T12N, R13W
76
374400
SP2
2006-100351
Sec 35, T12N, R13W
77
374401
SP3
2006-100352
Sec 35, T12N, R13W
78
374402
SP4
2006-100353
Sec 35, T12N, R13W
79
374403
SP5
2006-100354
Sec 35, T12N, R13W
80
374404
SP6
2006-100355
Sec 35, T12N, WSW
81
374405
SP7
2006-100356
Sec 35, T12N, R13W
82
374406
SP8
2006-100357
Sec 35, T12N, R13W
83
374407
SP9
2006-100358
Sec 35, TI2N, R13W
84
374408
SPIO
2006-100359
Sec 35, T12N, R13W
85
374409
SP11
2006-100360
Sec 35, T12N, R13W
86
374410
SP12
2006-100361
Sec 35, T12N, R13W

 
 
8

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
ARBITRATION PROVISIONS
 
I.     PURPOSE.
 
The following procedures and substantive matters shall be followed to resolve
disputes arising under or relating to the Agreement, including but not limited
to allegations that the Agreement has been terminated.
 
II.    DEFINITIONS.
 
For purposes of these Arbitration Provisions capitalized words and phrases
defined in the Agreement shall have the same meaning herein, unless otherwise
defined in these Arbitration Provisions.
 

  A. "Agreement" shall mean the agreement to which these Arbitration Provisions
are appended.         B. "AAA" shall mean the American Arbitration Association.
        C. "Arbitration Rules" shall mean the Commercial Arbitration Rules of
the AAA.         D. "Agreement Date" shall mean the date stated as the date of
the Agreement.         E. "Party" or "Parties" means a party to the Agreement
who is a Claimant or Respondent.         F. "Claimant" shall have the meaning
given in Section III.b of these Arbitration Provisions.         G. "Respondent"
shall have the meaning given in Section III.b of these Arbitration Provisions.

 
III.   ARBITRATION.
 
a.   Resolution of Disputes. Any dispute, controversy or claim arising out of or
relating to the Agreement or the subject matter of the Agreement, or the breach,
termination, or invalidity of the Agreement, shall be settled by binding
arbitration in accordance with the Commercial Arbitration Rules of the AAA in
effect on the Agreement Date, except as otherwise provided herein.
 
b.   Appointment of Arbitrator(s). There shall be one arbitrator appointed by
the Parties. If the Parties fail to agree on a single arbitrator within 20 days
after arbitration is initiated, there shall be three arbitrators, each of whom
shall be disinterested in the dispute, controversy or claim and shall have no
connection with any Party. The Party initiating arbitration ("Claimant") and the
Party named as respondent ("Respondent") shall each name an arbitrator in the
manner provided by the Commercial Arbitration Rules specified above. Such
arbitrators shall, by their agreement, select the third arbitrator. Should the
services of an appointment or administering authority be necessary, the
appointment or administering authority shall be the AAA. If any Party entitled
to name an arbitrator should abstain from doing so, the AAA shall appoint such
arbitrator.
 
 
9

--------------------------------------------------------------------------------

 
 
c.   Procedure. The place of arbitration shall be in Phoenix, Arizona, unless
otherwise agreed by the Parties. The arbitrator(s) shall apply the law as made
applicable by the Agreement. Unless the procedure for discovery is otherwise
agreed to by the Parties, the arbitrator or arbitrators, at the request of a
Party, may establish rules for pre hearing discovery which shall comport with
due process, expeditious determination of the issues and fairness. Unless
otherwise agreed by the Parties, the depositions of no more than two witnesses
on each side may be taken without the consent of the arbitrator(s). The Federal
Rules of Civil Procedure shall govern all aspects of the depositions, including
admissibility.
 
d.   Award. If more than one arbitrator has been appointed, the decision in the
arbitration shall be adopted by majority vote. The decision in the arbitration
shall be rendered, unless otherwise agreed by the Parties, no later than 30 days
after the date the hearings were closed. The decision of the arbitrator(s) shall
be in writing, shall be signed at least by the arbitrators casting the majority
vote or by the sole arbitrator, as the case may be, and shall be final and
binding on the Parties. If the Parties settle the dispute in the course of
arbitration, such settlement shall be approved by the arbitrator(s) on request
of either Party and become the award.
 
 
10